 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthernFoods,Inc.andAmalgamatedMeatCutters and Butcher Workmen of North America,AFL-CIO. Case 10-CA-7410January 17, 1969DECISION AND ORDERBY MEMBERS BROWN, JENKINS,AND ZAGORIAOn September 16, 1968, Trial Examiner CharlesW. Schneider issued his Decision in the aboveproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and supporting brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Southern Foods,Inc.,Columbus,Georgia, itsofficers,,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation Proceeding'CHARLES SCHNEIDER,TrialExaminer: upon petitionfiled under Section 9(c) of the National Labor RelationsAct (29 U.S.C.A. 159(c))on June 5,1967, by UnitedPackinghouse,Food and AlliedWorkers,AFL-CIO,herein called the Union,a hearing was held by theRegionalDirector for Region 10 of the Board, who'Administrativeorofficialnotice is taken of the record in therepresentation proceeding,Case10-RC-7116, as the term"record" isdefined in Section102.68and 102.69(f)of the Board's Rules andRegulations and Statements of Procedure, National Labor RelationsBoard, Series 8, as revised January 1, 1965 SeeLTV Electrosystems, Inc.,166NLRB No.81, enfd. 388 F.2d 683(C.A. 4, 1968);Golden AgeBeverageCo ,167 NLRB No.24;Intertype Co v. Penello,269 F Supp573 (D.C. Va, 1967);Follett Corp.,et al., 164 NLRBNo. 47, enfd. 397F.2d 91 (C.A. 7, 1968);Section 9(d) of the NationalLaborRelations Actsubsequently issued a Decision and Direction of Electionin an appropriate bargaining unit,described hereinafter, oftheemployees of Southern Foods, Inc.,Columbus,Georgia,herein called the Respondent.Pursuant to the Decision and Direction of Election anelection by secret ballot was conducted on August 30,1967, under the supervision and direction of said RegionalDirector.Immediately following the election the partieswere served with copies of the tally of ballots whichshowed that of approximately 133 eligible voters,70 castballots for the Union,53 cast ballots against the Union,and 7 cast challenged ballots. On September7, 1967, theRespondent filed timely objections to conduct affectingthe results of the election alleging(1)That the Unionimproperly promised a waiver of initiation fees and duespayments conditioned upon the results of the election, (2)that the Union made representations which departed fromtherequirementsand directives of its internationalconstitution,(3) that the Union improperly injected intothe campaign an atmosphere of coercion,threats,andfear,(4) that the Union created the impression that ifselected it would, as a matter of course,bring aboutspecified benefits which it knew would be a subject forcollectivebargaining,(5) that the Union exceeded thebounds of legitimate campaign propaganda by distributingleafletswhich deliberately deceived the employees withrespect to working conditions provided by the Union atanother meat packing plant,and (6)that the Union byother acts and conduct destroyed the laboratory conditionsguaranteed employees exercising their rights under theAct.The Regional Director for Region 10 conducted aninvestigationof the challenges and objections and onOctober19, 1967, issued a Supplemental Decision,Order,and Direction of Second Election in which he found thatRespondent's Objection 5 was supported by the evidenceand determined that the misrepresentation was sufficientground to warrant setting aside the election.Accordingly,he ordered that a second election be conducted among theemployees in the appropriate unit.Pursuant to the Regional Director'sDecision,Order,andDirection of Second Election an election by secretballotwas conducted on November 15, 1967, under thesupervision of said Regional Director.Upon conclusion ofthe balloting,the parties were furnished with a tally ofballotswhich showed that of approximately 142 eligiblevoters, 77 cast ballots for the Union,55 cast ballotsagainst theUnion, and 7 cast challenged ballots. OnNovember 21,1967,theRespondent filed timelyobjections to the election alleging:(1) that the Union, byseveral individual acts, exceeded the bounds of legitimatecampaign propaganda,(2) that the Union improperlypromised a waiver of initiation fees'and dues payments ifthe employees selected the Union,(3) that the Unionmisrepresented the requirements of its internationalconstitution by promising the employees the opportunityto vote on the contents of the contract without payingdues,(4)thattheUnion improperly permitted anatmosphere of coercion,threats, and fear to permeate theatmosphere of the campaign,and (5)thatby otherconduct and interference from the Union the results of theelection were affected.The Regional Director for Region 10 conducted aninvestigationof the objections to the election and onDecember 29,1967, issued a Supplemental Decision,Order,andDirection of Third Election in which hesustained Respondent'sObjection 4 which alleged that aletter delivered to the homesof theemployees the day174 NLRB No. 29 SOUTHERN FOODS, INC.prior to the election exceeded the bounds of legitimatecampaign propaganda by falsely stating that wages andtotal benefits at Southern Foods, Inc., were greater thanthe wages and benefits offered in negotiations at Armourand Company, a nearby competitive meat packing plant.Since in the Regional Director's judgment Respondent'sObjection 4 raised substantial and material issues whichaffected the election, the election of November 15, 1967,was set aside and a third election was directed.On January 16, 1968, the Union filed a Request forReconsideration andVacation of Regional Director'sSupplemental Decision, Order, and Direction of ThirdElection.On January 18, 1968, after consideration of theabove request, the Regional Director issued an OrderVacatingDirectionofThirdElection,GrantingPetitioner'sMotion for Reconsideration and Notice ofHearing in which he found that the Union's Request forReconsideration raised substantial issues with respect toRespondent's Objection 4, which could best be resolvedthrough testimony taken at a hearing. Accordingly, theRegionalDirector vacated his previous findings andconclusions concerning Objection 4 and directed a hearingthereon for February 13, 1968.On January 24, 1968, the Respondent filed a MotionforReconsideration of Order of Regional Director'sVacatingDirectionofThirdElection,inwhich itcontended,inter alia,that there was no substantial issuerespecting its Objection 4 requiring a hearing. On January25, 1968, the Union filed with the Board in Washington,D.C.,aRequest for Review of Regional Director'sSupplemental Decision,Order, and Direction of ThirdElection, and to the Regional Director's Subsequent OrderDirecting a Hearing on Issues Raised by the Employer'sObjectionNo. 4. Also, on January 25, 1968, theRespondent requested the Board to review the RegionalDirector'sfindingswithrespecttoRespondent'sObjections 1, 2, 3, 5, 6, 7, 8, and 9 and also Objection 4.Inviewof the fact that both the Union and theRespondent had requested review of the SupplementalDecision,Order, and Direction of Third Election, theRegional Director for Region 10, on February 8, 1968,issued an Order Withdrawing Notice of Hearing.On February 7, 1968, the Respondent filed with theBoard a Request for Review of: Certain Findings of theRegional Director in the Supplemental Decision, Order,and Direction of Third Election; of Regional Director'sOrder Vacating Direction of Third Election and Orderingof a Hearing; and Regional Director's Order Denying theEmployer'sMotion for Reconsideration, together with asupporting brief.On March 5, 1968, the Board grantedtheRespondent's and the Union's requests for review ofthe Regional Director's order of January 18, 1968, on theground that they raised substantial issues warrantingreview. The Board further ordered that the Union's requestfor review of the Supplemental Decision, Order, andDirection of Third Election, insofar as it related toObjection 4, be granted, on the ground that it also raisedsubstantial issueswarranting review. It was furtherordered that the Respondent's request for review of theSupplemental Decision be denied.Pursuant to the grant of review, the Respondent onMarch 15, 1968, filed a Brief on Review, to which theUnion filed a Response brief on March 20, 1968.Subsequently, on March 25, 1968, the Respondent filed aresponse to the Union's brief of March 20, 1968. On thesame date, March 25, the Board rejected the Union's briefon the ground that it was postmarked 4 days after the duedate (March 15, 1968).155On June 5, 1968, the Board issued a Decision onReview and Certification of Representative, in which itfound that the matter raised by Objection 4 did not have asubstantial impact on the election. Therefore, the Boardcertified theUnion as the exclusive representative of allthe employees in the appropriate unit for the purposes ofcollective bargaining.,On June 20, 1968, the Respondent filed a Motion forReconsideration of the Board's June 5 Decision and aRequest for Oral Argument. On June 24, 1968, thismotion for reconsideration was denied by the Board aslacking in merit. The request for oral argument was alsodenied.The Unfair LaborPractice CaseOn July 9, 1968, the Union filed the unfair laborpractice charge involved in the instant case, in which italleged that since on or about June 12, 1968, and at alltimes thereafter, the Respondent has refused to bargainwith the Union as the representative of employees in theappropriate unit.On July 24, 1968, the General Counsel, by the RegionalDirector for Region 10, issued a Complaint and Notice ofHearing alleging that the Respondent had committedunfair labor practices in violation of Sections 8(a)(1) and(5) and 2(6) and (7) of the Act by refusing to bargain withtheUnion upon request In due course Respondent filedits answer to the complaint in which certain allegations ofthe complaint were admitted and others denied.In its answer the Respondent admits the followingallegations of the complaint: (1) jurisdictional, (2) that theUnion is a labor organization within the meaning ofSection 2(5) of the Act, (3) that the unit is appropriate,(4) that the Union requested the Respondent to bargaincollectively,and (5) that Respondent refused andcontinues to refuse to bargain collectively with the Union.Though admitting the fact of the election and thecertification,Respondent's answer denies that: (1) theemployees in the appropriate unit selected the Union astheirrepresentativeforthepurposesofcollectivebargaining, (2) the Union was properly certified by theBoard, (3) the Union is the exclusive representative of allthe employees in the said unit within the meaning ofSection 9(a) of the Act, and .(4) the Respondent hascommitted unfair labor practices within the meaning ofSection 8(a)(1) and (5) and Section 2(6) and (7) of theAct.Under date of August 9, 1968, received August 12,counsel for the General Counsel filed a Motion forSummary Judgment in which he contends that thepleadings, considered together with the official record intheunderlyingrepresentationproceeding,Case10-RC-7116, raise no issues requiring a hearing, thatRespondent's defense set forth in its answer raises nolitigablequestions of fact, and, as a matter of law,Respondent has no valid defense to the complaint.On August 12, 1968, I issued an order directing theparties to show cause as to whether or not GeneralCounsel'smotion for summary judgment should begranted. On August 26, 1968, counsel for the RespondentfiledaResponse in which it opposes the GeneralCounsel's Motion.'SouthernFoods,Inc,171 NLRB No 131. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDRuling on Motion for Summary JudgmentIn its Response to the Motion for Summary Judgment,theRespondent urges that the General Counsel's motionshould be denied for a number of reasons, which insummary are as follows: (1) Respondent's Answer toComplaint presents adequate and compelling grounds torequire that the proceeding be dismissed, (2) a hearing isnecessary to determine whether or not the defenses setforth in Respondent's answer are adequate, (3) that theBoardmisapplied the law in its June 5, 1968, decision,and that the Trial Examiner should recognize the Board'serror and dismiss the complaint in order to avoid anappeal to the court of appeals, (4) the defenses raised inRespondent's answer are not a mere relitigation of theissues raisedin the representation proceeding, and (5)thereare"unusual circumstances" requiring that theRespondentnot bargainwith the Union. None of thesepropositions is found to be supported.'It is established Board policy, in the absence of newlydiscovered or previously unavailable evidence or specialcircumstances,not to permit litigation before a trialexaminerin an unfair labor practice case of issues whichwere or could have been litigated in a prior relatedrepresentation proceeding."No newly discovered or previously unavailable evidenceisasserted here. The "unusual circumstances" referred toby the Respondent are that after the election 121 of 130employees in the unit, without interference by theRespondent, hired an attorney and sent cards to the Boardstating that they had been misled by the Union and hadvoted in favor of the Union because of such deception.The contention that these cards affect the Union'srepresentative statuswas reviewed by the Board andrejectedinitsDecisionandCertificationofRepresentative.AccordinglyIfindnounusualcircumstances authorizing disregard of the certification. Inthis situation the Board's Decision and Certification ofRepresentative constitutes the law of the case and isbindingon the Trial Examiner. The fact that theRespondent attacks the validity of the election and thecertification in its answer does not free the Respondent ofitsobligation to bargain, or entitle it to a hearing onmatters already decided by the Board.There being no unresolved issues requiring hearing, theMotion of the General Counsel for Summary Judgment isgranted, and I hereby make the following further:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTSouthern Foods, Inc., the Respondent, is, and has beenat all times material herein, a corporation duly organizedunder and existing by virtue of the laws of the State ofGeorgia. It maintains its principal office and place ofbusiness at Columbus, Georgia, where it is engaged in themanufacture and sale of meat products.In the course and conduct of its business operations,Respondent, during the past year, manufactured and sold'The Respondent also requests opportunity to argue its case orally beforetheTrialExaminerThis request is denied for the reason that thepleadings, the record, and the Respondent'sbrief adequately present thepositions of the parties'Howard Johnson Co ,164 NLRB No. 121,Metropolitan Life InsuranceCo., 163 NLRB No 71. SeePittsburgh Plate Glass Co.vN L R B ,313U S. 146, 162 (1941),Rules and Regulationsof theBoard,Section 102 67(f) and 102.69(c)products valued in excess of $50,000 directly from sourceslocated outside the State of Georgia.Respondent is, and has been, at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis,and has been at all times material herein,a labor organization within the meaning ofSection 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe following employees of Respondent constitute aunitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:AllproductionandmaintenanceemployeesofRespondent at its Columbus, Georgia, plant, includingjanitors, truckdrivers, the truck washer, the leadermanin the engineering and maintenance department, orderassembler clerks, full-time shipping and receiving clerks,the plant cost clerk, the beef cooler man, and thewarehouse receiving clerk, but excluding office clericalemployees, the livestock buyers (livestock buyer-sorter, grader, weigher), professional employees, guards,superintendents, assistant superintendents, foremen, theassistantforeman, and all other supervisors as definedin the Act.On November 15, 1967, a majority of Respondent'semployees in the said unit designated and selected theUnion as their collective bargaining representative in asecret ballot election conducted under the supervision ofthe Regional Director of Region 10 of the National LaborRelations Board.On June 5, 1968, the National Labor Relations Boardcertified the Union as the exclusive collective bargainingrepresentative of the employees in the appropriate unit.At all timessinceJune 5, 1968, and continuously to thepresent, the Union has been the representative for thepurpose of collective bargaining of the employees in thesaid unit, and by virtue of Section 9(a) of the Act hasbeen, and is now, the exclusive representative of all theemployeesinsaidunitfor the purpose of collectivebargaining with respect to rates of pay, wages, hours ofemployment,andothertermsandconditionsofemployment.Itisallegedandadmittedthatfollowingthecertificationof the Union, the Union requested theRespondent to meet with it for the purposes of collectivebargainingand that the Respondent failed and refused todo so. On these facts it is found, in accordance with theallegations of the complaint, and the admissions of theanswer, that commencing on or about July 1, 1968, theRespondent has refused and continues to refuse to bargaincollectivelywith the Union as the representative of theemployees in the appropriate unit.By thus refusing to bargain collectively the Respondenthas engaged in unfair labor practices in violation ofSection 8(a)(5) of the Act and has interfered with,restrained,and coerced its employees in violation ofSection 8(a)(1) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActUpon the foregoing findings and conclusions and theentire record in the case, I recommend that the Boardissue the following: SOUTHERN FOODS, INC.157ORDERA. For the purposes of determining the duration of thecertificationthe initial year of certification shall bedeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedexclusivebargaining representative in the appropriateunit.5B. Southern Foods, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectivelywithUnitedPacking House, Food and Allied Workers, AFL-CIO, asthe exclusive collective bargaining representative of theemployees in the following appropriate bargaining unit:Allproduction andmaintenance employees of theRespondent at its Columbus, Georgia, plant, includingjanitors, truckdrivers, the truck washer, the leadermanin the engineering and maintenance department, orderassembler clerks, full-time shipping and receiving clerks,the plant cost clerk, the beef cooler man, and thewarehouse receiving clerk, but excluding office clericalemployees, the livestock buyers (livestock buyer-sorter, grader, weigher), professional employees, guards,superintendents, assistant superintendents, foremen, theassistant foreman, and all other supervisors as definedin the Act.(b)Interferingwith the efforts of said Union tonegotiate for or represent the employees as exclusivecollective bargaining representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectively with UnitedPackinghouse, Food and AlliedWorkers, AFL-CIO, astheexclusive representative of the employees in theappropriate unit with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment, and embody in a signed agreement anyunderstanding reached.(b) Post at its office and place of business in Columbus,Georgia. copies of the notice attached hereto marked"Appendix."'Copies of said notice, on forms to befurnished by the Regional Director for Region 10, shall,after being duly signed by an authorized representative ofthe Respondent, be posted by the Respondent immediatelyupon receipt thereof, be maintained by it for a period of'The purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period provided by law SeeMar-Jac Poultry Co., Inc,136NLRB 785;Commerce Co, d/bra Lamar Hotel,140 NLRB 226, 229,enfd. 328 F 2d 600 (C A 5, 1964), cert. denied 379 U S. 817 (1964);Burnett ConstructionCo,149 NLRB 1419, 1421, enfd 350 F 2d 57 (C A10, 1965)'In the event that this Recommended Order is adoptedby theBoard, thewords, "a Decision and Order"shallbe substituted for the words"Recommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order "60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 10, inwriting, within 20 days from receipt of this RecommendedOrderwhat steps Respondent has taken to complyherewith.''In the event this Recommended Order is adoptedby theBoard, thisprovision shall be modified to read- "Notify the Regional Director forRegion 10, in writing,within 10 days from receipt of this Order, whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor RelationsAct, as amended,we hereby notify our employees that:WE WILL NOT refuse to bargain collectively withUnitedPackinghouse,Food and AlliedWorkers,AFL-CIO, asthe exclusive bargaining representative ofall our following employees:All production and maintenance employees at ourColumbus,Georgia,plant,includingjanitors,truckdrivers,the truck washer, the leaderman in theengineeringandmaintenancedepartment,orderassembler clerks,full-time shipping and receivingclerks, the plant cost clerk, the beef cooler man, andthewarehouse receiving clerk, but excluding officeclericalemployees,the livestock buyers (livestockbuyer-sorter,grader,weigher),professionalemployees,guards,superintendents,assistantsuperintendents,foremen, the assistant foreman, andall other supervisors as defined in the Act.WE WILL NOT interfere with the efforts of the Unionto negotiate for or represent the employees as exclusivecollective bargaining representative.WE WILL bargain collectively with the Union asexclusivecollectivebargaining representative of theemployees in the appropriate unit and if anunderstanding is reached we will sign a contract withthe Union.DatedBySOUTHERN FOODS, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectly with the Board's Regional Office, 730 PeachtreeSt.,N.E.,Atlanta,Georgia30308,Telephone404-526-5760.